On Petition for Rehearing.
Careful consideration of the petition for rehearing does not disclose any material point which was not carefully considered by the court in reaching its conclusion. It is impossible that the opinion of the court could be construed as holding that the administratrix of John S. Conner is entitled to share in the proceeds of the sale of any property except that which was owned by John S. Conner and James S. Craig as tenants in common. It is true that at the argument mention was made of the insolvency of the Weston Lumber Company, but its agreement with Craig & Wolverton provided for a vendor’s lien for the unpaid purchase money, and the court could not assume that the security was inadequate nor could it require that Conner should act upon that assumption. Should the extremely improbable contingency arise that the amount received from Weston Lumber Company for Conner’s half interest be less than the amount which Craig & Wolverton agreed to pay Conner, it will be time enough for the defendants to ask for the proper relief. But the court cannot allow such a remote possibility to influence it to deny Conner’s estate the right to participate in the advantage of the sale to Weston Lumber Company.
The petition for rehearing is dismissed.